Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I. Species B in the reply filed on 4/20/2021 is acknowledged.
Claims 77-91, 94-101 and 105-110, 116 and 117 have been examined on the merits in this office action.
Claims 113-115 are withdrawn because they depend on a withdrawn claim 92.  Claims 113-115 were included by mistake in the restriction requirement into group 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 94 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium oxides of Li4Ti5O12, Li(4-a)ZaTi5O12 or Li4ZbTi(5-b)O12 to be anode material, does not reasonably provide enablement for the materials to be used as a cathode material.  The specification does not enable any use the invention commensurate in scope with these claims. These materials have been described as anode materials thus the specification does not support these materials to be used as cathode materials.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85, 87, 89, 94, 96, 97, 98, 99 and 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "about" in claims 82 and 87 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The term "substantially" in claim 85 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "very good local conductivity, very good network conductivity, low resistivity, very good capacity and a good density of energy" in claim 89 is a relative term which renders the claim indefinite.  The term “very good, low and good" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification has not given a limit as to what is very good conductivity (local or network), what is considered low resistivity, very good capacity and good energy density.
Regarding claim 97, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 96 recites the limitation "the lithium type" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 96, 98, 99, 116, 117 the phrase "type" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 98, cites “Electrochemical generator of the lithium type including at least one metallic lithium anode as defined in claim 94, at least one cathode and comprising at least one electrolyte” however claim 94 is drawn to an cathode and does not define a metallic lithium anode.  It also noted that the material of claim 77 is drawn to a lithium oxide material and not a metallic lithium anode.
Claim 99 contains the trademark/trade name Exmet.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is expanded metal and, accordingly, the identification/description is indefinite.
Claim 100 recites the limitation "the battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 100 is unclear because it is unclear as to what type of preparation is not required to be performed.  It is unclear as to what preparation is being excluded.
Claim 108 cites “the nucleus of said particles consists for at least 70% of at least one metal oxide” however it is unclear if “at least one metal oxide” is different than those listed in claim 77 or those listed in claim 77.
Claim 110, cites “a network conductivity” however it is unclear if this is the network conductivity that has been cited in claim 77, line 4.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 77-91, 94-101, 105-110, 116 and 117 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-31 of prior U.S. Patent No. 9,870,873. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Maria Laios/Primary Examiner, Art Unit 1727